  8:20-cv-00405-JMG-CRZ Doc # 29 Filed: 03/08/21 Page 1 of 1 - Page ID # 82




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EDWARD A. DEVANCE,

                     Plaintiff,                         8:20CV405

      vs.
                                                          ORDER
CITY     OF    OMAHA,        TODD
SCHMADERER, Chief of Police; SEAN
GARDNER, #1896, Police Officer; and
KEVIN CHECKSFIELD, #1898, Police
Officer;

                     Defendants.


      Counsel for the defendants did not attend the telephonic conference
scheduled for today at 8:30 a.m., and counsel has not called or otherwise
contacted my chambers to explain his absence.

      Accordingly,

      IT IS ORDERED that the discovery conference requested by Plaintiff is re-
scheduled. It will be held on March 9, 2021 at 1:30 p.m. by telephone before the
undersigned magistrate judge. The parties shall use the conferencing instructions
assigned to this case to participate.

      Dated this 8th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
